DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Sakai (US 2009/0117261 A1).
Regarding claims 1 and 5:
	Sakai discloses an image forming apparatus comprising:
	a piezoelectric element (oscillator 59) with a common electrode (electrode 59b) on one side and an individual electrode (electrode 59a) on another side (paragraph 128 & Fig. 8B);
	a nozzle (nozzle 52) configured to discharge a droplet (D: Fig. 8B);
	circuitry (at least that shown in Fig. 11) configured to select one drive signal from a plurality of drive signals (COM1 – COM4) and supply the one drive signal to the piezoelectric element via the individual electrode, to drive the piezoelectric element to discharge the droplet through the nozzle to form an image (paragraphs 126-128),
	wherein each of the plurality of drive signals includes a plurality of waveform pulses (the pulses from t3-t4, t4-t5, t5-t6), the plurality of waveform pulses including a main pulse (the pulse from t3-t4) that rises in a slope shape during a rising time (t3-t4) and finishes rising at an end time (t4),
	wherein the circuitry is configured to:
		generate the plurality of drive signals so that the end time of a less influential drive signal other than a most influential drive signal among the plurality of drive signals falls within a range of the rising time of the main pulse of the most influential drive signal (regardless of influence, each drive signal ends at time t4: Fig. 12);
		select the one drive signal based on an image to be formed (via drive signal selection data DB: paragraphs 129-130); and
		supply the one drive signal to the piezoelectric element (paragraphs 128, 130).
Regarding claims 2, 4, and 6:
	Sakai discloses all the limitations of claims 1/3/5, and also that the main pulse is a pulse that causes a largest width of potential variation in the common electrode among the plurality of waveform pulses (this feature is inherent, because the voltage differential Vh is maximum between t3-t4: Figs. 11-12).
Regarding claim 3:
	Sakai discloses an image forming apparatus comprising:
	a piezoelectric element (oscillator 59) with a common electrode (electrode 59b) on one side and an individual electrode (electrode 59a) on another side (paragraph 128 & Fig. 8B);
	a nozzle (nozzle 52) configured to discharge a droplet (D: Fig. 8B);
	circuitry (at least that shown in Fig. 11) configured to select one drive signal from a plurality of drive signals (COM1 – COM4) and supply the one drive signal to the piezoelectric element via the individual electrode, to drive the piezoelectric element to discharge the droplet through the nozzle to form an image (paragraphs 126-128),
	wherein each of the plurality of drive signals includes a plurality of waveform pulses (the pulses from t3-t4, t4-t5, t5-t6), the plurality of waveform pulses including a main pulse (the pulse from t3-t4) that rises in a slope shape during a rising time (t3-t4) and finishes rising at an end time (t4),
	wherein the circuitry is configured to:
		generate the plurality of drive signals so that the end time of a drive signal other than a drive signal for driving a largest number of piezoelectric elements among the plurality of drive signals falls within a range of the rising time of the main pulse of the drive signal for driving the largest number of piezoelectric elements (regardless of the number of piezoelectric elements driven, each drive signal ends at time t4: Fig. 12);
		select the one drive signal based on an image to be formed (via drive signal selection data DB: paragraphs 129-130); and
		supply the one drive signal to the piezoelectric element (paragraphs 128, 130).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaieda et al. (US 2009/0244135 A1) discloses an image forming apparatus comprising: a piezoelectric element (18) with common (20) and an individual electrodes (21: Fig. 2); a nozzle (13); and circuitry (shown in Fig. 3) configured to select one drive signal from a plurality of drive signals (COM1-COM2) and supply the one drive signal to the piezoelectric element via the individual electrode, to drive the piezoelectric element to discharge the droplet through the nozzle to form an image (paragraphs 126-128), wherein each of the plurality of drive signals includes a plurality of waveform pulses (P01-P05 / P11-P15), the plurality of waveform pulses including a main pulse (P03 / P13) that changes in a slope shape during a change time (Fig. 4) and finishes changing at an end time (Fig. 4), wherein the circuitry is configured to: generate the plurality of drive signals so that the end time of each of the plurality of drive signals is the same (Fig. 4).
	Zhang (US 2012/0242727 A1) disclose a relative set of drive signals (COM1-COM2) generated such that the end time of a main pulse in one drive signal falls within a range of the rising time of the main pulse in another drive signal (e.g. the pulses P1a / P2a are offset by a specified amount Δt1: Fig. 5).
	Takata (US 2007/0070102 A1) disclose an image forming apparatus that generates a plurality of drive signals (COM1-COM5) such that the end time of a main pulse in one drive signal falls within a range of the rising time of the main pulse in the other drive signals (e.g. the pulses are staggered in phase: Figs. 11-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853